DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 1/7/2021 is acknowledged.
This application is in condition for allowance except for the presence of claim 8 directed to an invention non-elected without traverse.  Accordingly, claim 8 has been cancelled via Examiner’s Amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 8 has been cancelled, as it is directed to a non-elected invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art of record does not disclose or suggest the claimed “wherein, when a breaking elongation of the surface layer is Ah, and a breaking elongation of the elastic 5layer is Ad, Ad/Ah = 4 to 100 is satisfied, and when a linear expansion coefficient of the surface layer is Bh, and a linear expansion coefficient of the elastic layer is Bd, Bd/Bh = 0.8 to 2 is satisfied” in combination with the remaining limitations of claims 1-7 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest Prior Art
The following references are related to Applicant’s invention.
Saeki (US 6,336,025) teaches controlling a breaking elongation of layers within an intermediate transfer belt, such that the breaking elongation of a cover layer is greater than that of a surface layer which is greater than that of a base layer.  This relation is opposite to that which is claimed in Applicant’s invention.   
Yoshida et al. (US 2016/0320725) teaches an intermediate transfer member with a surface layer having an elongation at break of 15% - 200%.
Yu (US 2004/0072088) and Yu et al. (US 2003/0067097) teach an intermediate transfer member having different thermal contraction coefficients between layers and controlling a difference between the thermal contraction coefficients.
Fujita et al. (US 2015/0268591) teaches that warping may occur in an intermediate transfer member due to differences in thermal expansion coefficient between layers.
None of the references above teach the ratios between the breaking elongations of the surface and elastic layers in combination with the ratios of the linear expansion coefficients of the surface and elastic layers.  Further, it would not have been obvious to one of ordinary skill in the art to combine the prior art in a manner to reach the claimed invention.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852